 

fé-Ob O20Z/SL/el NWOS BAD

10/9/2030 ONS ews Jugera (o3-74.3790(h)

United States District Court

Violation Notice ord |

leben Morr bee to hae ml CPt hia

7904330 REED 7 Folcio

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

Cele ae ere of OP ped pee CPi Chae Mere LSS | Seda Late

 

 

 

 

 

OLEPOGL

 

 

Pace ol Ofene ee Fqelidy, 43I0 5. Vatesamn
Pertlaind, OF VIDS

Offierse Teorbon: Fecha! Baas tor ona) KAZKUAT

Disturleaince/ blecKiny EnAcaced

 

 

 

DEFENDANT INFORMA T pe

Lars! hia ee

(Acicn£ $

ered Angad

 

 

A A FBOR A 8S CHECKED Youle [ if &ox 6S CHECKED, YOU MUST
MUST AA@PEAR IN COURT. spe PAY ABUOUAT IRIPCATED BELO
pag CTA ee OF APPEAR IN COUT

SEE NS TALC ale dor cack od pion Cope!

5 Forferure Amdunt
+250 Processing Fee

Par THIS AMOUNT +) & Tote! Golleteral Geos

 

  
  

 

YOUR COURT DATE

(He oor appearesce cand a aie wo ell be ote of pour epee ree die bey Pei |
rauntaowts 5. COU a 52

100 StU Bed. Parbland ag

Tee pra ay

 

 

4 7 4 f Tian [HAC]

My pegretues degen Pe | hee erie i ep eee Pee eee OS

peters IS peel! bor ee Pere a) Dee een Pe) Glee eed oe ep ee ee ee
—_r a

= Cake raid 5 prent ir

[Rey DARIIG Origirel - CVG Cape

£2-Ob O20Z/9L/2L NVOS BAD

e@ASEn8i21-D0-00132-SB Document1 Filed G@fA@5¥@iT oPegedsof dause

(Per ifsuance of an arrest! war4rant of summons)

| state thal on ic Sh. 20 We while exercising my duties as a

law enforcement officer inthe  ———— District of

fy hee ie a ine}

 

 

 

 

 

 

 

 

 

The foregoing Statement & based upon ae

ae my Peaoha Myeeehgahio

a infornation supolied to me from my fellow officer's observation

Triy FAS) eral

cher (raplain abowe]

| declare unter paneey of pequry thal the nfonmabon which | here sel forth aoove ad on
es face of thie woo hice es ines pret) coed in ihe bes! of Tip qe

Executed on po/7/ ao a "La Meg af

Date trenddiray) Officer's Sigriabure: Pall
Probable cause has Sen staled for thn issuance of a warrant

Esmecuted on

 

Date (meniddipayi U.S. Magetate Judge

HADAT = Hacercicum material nected an inci) PAS © 9 ior meer porn sap P ai,
COL = Commerce! driver ican: OM! © Comimercisl vette imegdvend in incur
